Exhibit 10.4 COVENANTS August 1, 2010 To: Nuosen (Handan) Trading Co., Ltd. Whereas: we have entered into the Entrusted Management Agreement and Exclusive Option Agreement with Nuosen (Handan) Trading Co., Ltd. (the “Nuosen”) on August 1, 2010, according to which we have entrusted Nuosen to manage and operate Handan Hongri Metallurgy Co., Ltd. (the “Company”) and granted Nuosen an exclusive option to buy all or part of the share equity of the Company held by us. To secure the performance of the abovementioned agreements, we hereby irrevocably covenant that: without the prior written consent by Nuosen, we would not transfer, or promise to transfer, or pledge, or create any encumbrance in other way on all or part of the contribution and share equity of the Company held by us, or increase or decrease the registered capital of the Company, or divide or merge the Company or conduct any other activity which would change the registered capital or shareholding structure of the Company, or execute any document to approve the aforesaid actions and activities, or provide guarantee to any third party.If we breach any of our covenants, we will assume all the liabilities and compensate all loss of Nuosen. Fakei Investment (Hong Kong) Limited - Authorized Representative (Signature)
